Citation Nr: 9923128	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-16 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) that denied service connection 
for post-traumatic stress disorder (PTSD).

The Board remanded this matter in April 1997 for the further 
development.  The veteran was to provide more specific dates 
or ranges of dates, places, and names of soldiers involved, 
regarding the stressors that he claimed to have experienced 
during his active service.  The RO was to verify the 
veteran's stressors with the United States Army & Joint 
Services Environmental Support Group (ESG). The VA examiner 
who conducted the December 1994 out patient examination 
(wherein the examiner noted that the veteran was a combat 
veteran) was to clarify what combat experiences the veteran 
reported and note which manifestations satisfy the criteria 
for a diagnosis of PTSD.  The claims file was to be returned 
to the examiner who conducted the February 1995 examination 
for completion of the deferred portion.  The RO was to 
schedule the veteran for a complete and thorough VA 
examination.  Prior to conducting the examination, the 
examiner was to review the veteran's medical history.  All 
appropriate tests and studies were to have been accomplished 
and the examiner was to identify the specific stressors 
claimed by the veteran.  The examiner was to express an 
opinion as to whether the veteran met the criteria for PTSD 
and if he met the criteria, whether PTSD could be related to 
the stressor or stressors reported.  The requested 
development has been accomplished and the claim is now before 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's stressors were not verified.  

2.  The veteran does not have PTSD due to inservice events. 

3.  The veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1998); 64 Fed. Reg. 32,808 (1999) (to be codified 
at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he witnessed or 
experienced several stressors in combat and non-combat 
situations while on active service during the Korean War, and 
that as a result, in December 1994, he was diagnosed with 
PTSD as a consequence of these stressors.  Specifically, his 
stressors included the anxiety experienced with sailing 
through a typhoon in November 1950.  Additionally, while his 
ship was docked at Inchon, Korea, in September 1951, he 
reported witnessing wounded soldiers and the loading of body 
bags.  This experience was coupled with alleged daily 
intimidation by enemy aircraft.  

It is the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  The requisite elements of a well-grounded PTSD claim 
are: (1) a current medical diagnosis; (2) evidence "(presumed 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability." 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see 
also Moreau v. Brown, 9 Vet. App. 389, (1996).  For a PTSD 
claim to be well grounded all the elements must be present. 
Cohen, supra.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  The veteran has alleged 
stressors and PTSD has been diagnosed based on the claimed 
stressors.  All relevant facts have been developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  U.S.C.A. § 5107(a) (West 1991). All duties 
owed to the veteran have been met.  See Robinette v. Brown, 8 
Vet.App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
old regulation service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).

Under the revised regulation service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 64 Fed. Reg. 32,808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)).  

United States Army Joint Services Environmental Support Group 
(ESG) indicated that the veteran was a Seaman Apprentice and 
served on the USS Polk County (LST-1084).  He was not in 
combat.

The veteran was not awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, so the claimed 
stressors require verification.  The veteran made statements 
to the RO and to the examiners to the effect that stressors 
included: sailing through a typhoon in November 1950; 
witnessing wounded soldiers and the loading of body bags at 
Inchon, Korea, in September 1951; and daily intimidation by 
enemy aircraft.  ESG has provided information, which 
contraindicates the claimed stressors.  

The veteran's service medical records from August 1950 to 
June 1954 do not show that the veteran was wounded.  The 
separation examination, dated June 1954, did not note any 
psychiatric abnormalities.  

On April 21, 1998, the veteran told a VA examiner that a LCM 
would come and unload dead bodies while he was standing 
watch.  He further reported that in April 1953, while they 
were behind the 38th Parallel on the beach the island was 
fired upon.  The veteran recounted seeing wounded people with 
bullets through their faces and people toting body bags 
around at the field hospital in Inchon.  He stated that one 
night a Korean stepped towards him with a knife and that he 
drew his side arm.  In addition the veteran told the VA 
examiner that he lost two good friends on "Pork Chop Hill".  

Objective findings revealed a friendly and cooperative 
veteran whose thought processes and thought content appeared 
to be within normal limits.  He denied delusions, 
hallucinations, suicidal or homicidal thoughts or ideations.  
The veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented, however his memory, concentration and judgment were 
severely impaired.  His speech was normal and his mood was 
mildly anxious.  Sleep disturbances appeared chronic in 
nature.  The veteran was capable of managing his benefit 
payments.  The diagnoses were chronic, mild PTSD and 
hypertension.  

On April 24, 1998, the examiner responded to the Board's 
remand.  He wrote that history revealed that the veteran 
served on an LST, a landing ship tank transporting men and 
equipment into and out of the combat zone of Korea.  While 
going through the Bremerton Straits, they experienced a storm 
and the ship started splitting.  As a welder and mechanic 
doing repair damage, he was actively involved in welding 
trying to keep the ship from sinking.  All crewmembers were 
sick with seasickness.  He was afraid and fearful the ship 
was going to sink.  This occasion was very stressful.  The 
ship had to be towed back to dry dock in Bremerton, 
Washington before they could start out again.

The LST 1084 served numerous missions in and out of Inchon, 
Korea and in early 1951 the veteran remembered docking in 
Inchon, letting off Marines, trucks, and equipment.  He stood 
watch duty and observed bodies of dead American soldiers 
being "stacked up like cord wood" to transport to 
refrigeration ships for transport back the states.  On 
another occasion the veteran described suffering from an 
abscess tooth which required him to go to a field hospital 
for emergency treatment.  There, he observed numerous 
casualties, wounded and dead soldiers.  In Sasebo two 
soldiers came on board and were befriended by the veteran.  
They were later killed in combat.  

The veteran described being on the LST 1084 in the three 
island area behind the 38th parallel.  An American cruiser 
was firing back and forth with North Korean guns on the land 
side.  The shells were hitting near his ship and on the 
island, where they were beached.  He described long periods 
of fear of being hit during this period.  

On another occasion when they tied the ship up at a fishing 
village between Inchon and Tucson, the veteran was sent into 
the village to report.  A North Korean infiltrator started 
coming at him from behind two buildings and drew a knife on 
the veteran.  The veteran subsequently pulled a 45-caliber 
pistol; some MPs in a jeep arrived to rescue the veteran.  
The veteran expressed fear and startled response and the fear 
that his life was threatened or that he might die on this 
occasion.  

The veteran described that he had a very low frustration 
tolerance for stress and that he felt more susceptible to 
effects of stress due to this.  In response, he started 
drinking more and more heavily toward the end of his military 
service.  He continued drinking heavily on return.  He 
continued to drink heavily to self medicate his symptoms over 
the years until during a drinking bout with other men in 
1990, he felt threatened and pulled a pistol on one of the 
men.  The other man hit him in the back and the gun fired.  
The veteran ended up serving 5 years probation for 
manslaughter charges.  

The veteran had been abstinent from alcohol use since that 
time.  He attended the outpatient substance abuse clinic at 
the Birmingham VA Medical Center in 1990 and attended 
Alcoholic Anonymous meetings for two years.  He began the 
psychiatric outpatient treatment in 1994 with this examiner 
and was followed from 1994 to 1995 after stabilization, on 
medication.  The veteran continued this pharmacotherapy with 
his primary care physician at Birmingham VA Medical Center.  

Psychiatric history also revealed that his sister noted a 
behavior change and personality change in him on return from 
his military service in 1954.  They brought him the 
Birmingham VA Medical Center in 1955 where he was seen by a 
psychiatrist.  At that time he noted that the veteran had a 
low frustration tolerance, was getting into fights with easy 
irritability and a quick temper.  The examiner noted that the 
veteran experienced feeling anxious, nervous and depressed 
with sleep impairment; early morning awakening and awakening 
in sweats.  He also described hypervigilance and extreme 
sensitivity over reacting in a violent way to comments from 
other people.  

These symptoms continued persistently and chronically over 
the years.  The veteran's sleep remained very impaired with 
frequent awakening, awakening in sweats, and in stark 
recurring thoughts of his Korea experiences as described 
above; having few friends over the years with social 
isolation and psychic numbing.  The veteran had worked over 
the years as a painter, repairman, and carpenter and also 
worked many years as a welder.  He has not worked since 1993 
due to worsened physical problems.  

The examiner indicated that diagnostically, the veteran 
presented symptoms consistent with a diagnosis of chronic 
PTSD.  He was exposed to several stressful situations and 
described himself as very sensitive to external stress while 
on active duty in the Navy in the combat zone of Korea, which 
caused fear, startle response and fear of dying on the 
veteran's part.  The veteran reported personality and 
behavioral changes, which were present on return from 
military service resulting in a psychiatric consultation the 
following year in 1955.  He had chronic and persistent 
recurring nightmares and intrusive recollections of the 
events, which were stressful to him, psychic numbing, and few 
friends over the years with feelings of detachment from 
others and restricted range of affect.  The veteran also 
described increased arousal with hypervigilance irritability 
with outbursts of anger and violent behavior, difficulty 
falling and remaining asleep, difficulty concentrating, 
exaggerated startle with chronic anxiety and depression of 
mood.  

In August 1998 the United States Army Joint Services 
Environmental Support Group (ESG) responded to the RO request 
to verify the veteran's stressors.  ESG indicated the deck 
logs for November 1950 and September 1951 did not show that 
the ship the veteran was on, the USS LST-1084, encountered a 
typhoon or suffered any damage.  The ship transported 
personnel, vehicles and equipment, however ESG was unable to 
verify that dead and wounded men were brought aboard.  

ESG included the history of the USS LST-1084.  The history 
indicated that on November 3, 1950, incident to the 
hostilities in Korea, the USS LST-1084 was recommissioned and 
subsequently saw duty as a troop and cargo carrier during 
various amphibious assaults, and as a helicopter base during 
operations.  On August 17, 1957, three years after the 
veteran's discharge, the USS LST-1084 passed through the eye 
of Typhoon Agnes.  She proved her seaworthiness by 
withstanding winds greater than 130 knots.  Having weathered 
the worst that Agnes had to offer, she underwent voyage 
repairs and subsequently returned to San Diego in October 
1957.  One of the fly-catcher boats, utilized as protection 
against swimmers, was fired upon on February 8, 1966, twelve 
years after the veteran's separation from service, however no 
casualties resulted.  

The Log Book of the LST-1084 commencing November 3, 1950 and 
ending November 30, 1950 indicated that the ship sailed and 
moored between Oregon and Washington State.  The Log Book of 
the LST-1084 commencing September 1, 1951 and ending 
September 30, 1951 indicated that sometime between September 
1 and September 4, 1951 the air raid alert sounded at 0108 
and the all clear sounded at 0200.  Between September 8, and 
September 16, 1951 the LST-1084 entered Inchon, Korea.  
Vehicles and personnel from the "A" Company First Amphibian 
Tractor Battalion, consisting of 130 men and 5 officers with 
17 LVT's, were loaded and unloaded in practice drills.  
Between September 12 and September 16 helicopters took off at 
various times on scheduled operations.  

VA has developed all reasonable avenues of evidence indicated 
by the veteran and his claimed stressors.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran was also afforded an 
opportunity to submit additional evidence.  Nevertheless, 
there is no credible supporting evidence that the claimed 
inservice stressors actually occurred.  Consequently, the 
claim must be denied.  The evidence on this point is not in 
approximate balance.  38 U.S.C.A. § 5107(b) (West 1991).  
There is no evidence verifying the claimed stressors.  
Records fail to verify typhoon or casualties.  There is no 
credible supporting evidence that he saw bodies stacked as 
wood, that he transported or handled bodies or that there was 
daily intimidation by the enemy.  The fact that an air raid 
alert sounded on one occasion does not establish daily 
intimidation or that there was even intimidation on the day 
of the alert.  An alert is just that, an alert rather than 
evidence of attack or intimidation.  In regard to the claim 
of deaths of two persons who he knew and the allegation of a 
knife wielding person, there is insufficient evidence to 
conduct a meaningful search of records and the allegations 
are not otherwise supported.  There is no credible evidence 
that he saw dead or wounded while in the hospital or that 
shells fell near his ship.  

The Board must address the provisions of 38 U.S.C.A. § 1154 
(West 1991).  The veteran has reported that he was in combat.  
There is no evidence that the veteran was in combat or that 
his ship was in combat.  The provisions of section 1154 
(relating to combat) are not available to him for his claim.  
The Board has considered the guidance of the Court in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In regard to the 
diagnosis and the claimed stressors noted by the examiners 
there is nothing that would support a verified stressor.  The 
record lacks credible supporting evidence.  The veteran's own 
statements do not constitute credible supporting evidence.  

The Board is fully aware that PTSD has been diagnosed.  
However, the grant of service connection requires more than a 
diagnosis.  The veteran was not in combat and has no indicia 
of combat.  The incidents described by him as stressors are 
unsupported by the records.  The fact that examiners accepted 
his statements is not determinative.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In the absence of combat or 
credible supporting evidence of stressors, service connection 
for PTSD is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Service connection for PTSD is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

